NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                     AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      JAMES LEE PRICE, JR., Petitioner.

                         No. 1 CA-CR 20-0451 PRPC
                              FILED 7-27-2021


     Petition for Review from the Superior Court in Yavapai County
                          No. P1300CR20090730
                   The Honorable Tina R. Ainley, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Musgrove Drutz Kack & Flack PC, Prescott
By Mark W. Drutz, Jeffrey Gautreaux
Counsel for Petitioner
                             STATE v. PRICE
                           Decision of the Court


                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge David D. Weinzweig joined.


B R O W N, Judge:

¶1           James Lee Price, Jr., petitions this court for review from the
dismissal of his post-conviction relief (“PCR”) petition. He argues the
superior court abused its discretion by dismissing his claim that the
Arizona Department of Corrections, Rehabilitation and Reentry (“ADOC”)
placed him on a term of community supervision to which he was not
sentenced. Although we agree Price’s sentence for possessing
methamphetamine for sale did not include community supervision, we
cannot grant the relief he requests.

                             BACKGROUND

¶2            Price was convicted of one count each of possessing
methamphetamine (“meth”) for sale and possessing drug paraphernalia
and was sentenced to concurrent prison terms of 11 years for the meth
conviction and 1.5 years for the paraphernalia conviction. The superior
court did not orally impose community supervision when it pronounced
Price’s sentences. The sentencing order, however, required Price to serve a
term of community supervision, but only on the paraphernalia conviction.
The State did not move to correct the sentence under Arizona Rule of
Criminal Procedure (“Rule”) 24.3(a). We affirmed Price’s convictions and
sentences on direct appeal. State v. Price, 1 CA-CR 10-0810, 2011 WL
6287934, at *3, ¶ 17 (Ariz. App. Dec. 15, 2011) (mem. decision). The State
did not cross-appeal.

¶3           While incarcerated, ADOC informed Price that he would
serve 18 months of community supervision upon release. That calculation,
however, is based on the 11-year meth sentence rather than the 1.5-year
paraphernalia sentence.1 Price filed a motion in the superior court under
Rule 24.4, seeking an order clarifying that the court had imposed


1      A term of community supervision is equal to “one day for every
seven days of the sentence or sentences imposed,” with “all fractions . . .
decreased to the nearest month, except for a class 5 or 6 felony which shall
not be less than one month.” A.R.S. § 13-603(I), (J).


                                     2
                              STATE v. PRICE
                            Decision of the Court

community supervision only on the 1.5 year sentence. The court denied
Price’s motion and he filed a notice of appeal, which the superior court
dismissed as untimely. He then petitioned this court for review of the
superior court’s decision under the PCR rules and also petitioned for special
action relief. We dismissed the petition for review and declined jurisdiction
in the special action.

¶4             Three days after Price was released from prison, he filed a
PCR petition, relying on Rule 32.1(c) (“the sentence as imposed is not
authorized by law”). Price again argued that ADOC had improperly placed
him on a 1.5-year term of community supervision instead of a 2-month
term. The superior court denied relief, reasoning that (1) ADOC’s
calculation of community supervision could not be challenged under Rule
32.1(c) because “community supervision is not part of a sentence”; (2) “the
amount of community supervision [wa]s a decision left to [ADOC]”; and
(3) community supervision was “mandatory” even if the court “fail[ed] to
reference it.” Price timely petitioned this court for review.

                               DISCUSSION

¶5            If a court sentences a defendant to prison for a felony
conviction, the court “shall impose on the convicted person a term of
community supervision” that “shall be served consecutively to the actual
period of imprisonment if the person signs and agrees to abide by
conditions of supervision established by the state department of
corrections.” A.R.S. § 13-603(I). “‘Community supervision’ means that
portion of a felony sentence that is imposed by the court pursuant to § 13-
603, subsection I and that is served in the community after completing a
period of imprisonment or served in prison in accordance with § 41-
1604.07.” A.R.S. § 13-105(5).

¶6             Community supervision is “not equivalent to imprisonment.”
State v. Uriarte, 194 Ariz. 275, 280 (App. 1998). The statutory definition of
“community supervision,” however, confirms it is a component of the
defendant’s “sentence.” A.R.S. § 13-105(5); see also State v. Cowles, 207 Ariz.
8, 11, ¶ 14 (App. 2004). And while community supervision is mandatory
under Arizona law, see State v. Jenkins, 193 Ariz. 115, 119, ¶ 11 (App. 1998),
the court must impose it as part of the sentence, see A.R.S. § 13-603(I). Thus,
the superior court erred when it concluded that community supervision is
not part of Price’s sentence, and that it was “mandatory” even if the court
“fail[ed] to reference it.”




                                      3
                              STATE v. PRICE
                            Decision of the Court

¶7             To be sure, the superior court’s “failure to impose a sentence
in conformity with the mandatory provisions of the sentencing statute”
made Price’s sentence illegal. State v. Dawson, 164 Ariz. 278, 281 (1990). But
when the State failed to challenge the illegally-lenient sentence by post-
judgment motion or appeal, the sentence was final. See Chaparro v. Shinn,
248 Ariz. 138, 142, ¶ 19 (2020); see also Dawson, 164 Ariz. at 283–84, 286. We
therefore agree with Price that ADOC may not calculate his term of
community supervision based on the 11-year meth sentence. See Kirchner
v. Williams, 1 CA-SA 16-0188, 2016 WL 6518811, at *1, ¶¶ 2–4 (App. 2016)
(holding the superior court’s failure to order community supervision as
required by A.R.S. § 13-603(I) resulted in an illegally-lenient sentence that
ADOC was required to follow).

¶8             Nevertheless, we are not persuaded the unauthorized
sentence should be treated as a valid “ground for relief” under Rule 32.1.
Price does not contest his illegally-lenient sentence or seek to correct its
illegality by making it lawful; instead, what he apparently wants is an order
requiring ADOC to enforce the sentence imposed. That request, however,
does not fall under the claims available to defendants under Rule 32. Thus,
although the superior court’s dismissal of Price’s petition was based on
erroneous conclusions of law, we will not overturn the court’s ruling. See
State v. Roseberry, 237 Ariz. 507, 508, ¶ 7 (2015) (noting that an appellate
court will affirm the trial court’s denial of a PCR petition “if it is legally
correct for any reason”).

¶9            In light of this court’s decision, ADOC may find it appropriate
to recalculate Price’s term of community supervision based on the 1.5-year
sentence for the paraphernalia conviction. If ADOC does not, Price may
seek mandamus relief by filing a special action petition in the superior court
to compel the change. See Stagecoach Trails MHC, L.L.C. v. City of Benson,
231 Ariz. 366, 370, ¶ 19 (2013) (explaining that “[a]n action is in the nature
of mandamus if it seeks to compel a public official to perform a non-
discretionary duty imposed by law”); Arizonans for Second Chances, Rehab.,
& Pub. Safety v. Hobbs, 249 Ariz. 396, 404, ¶ 16 (2020) (rules of special action
provide means to request mandamus relief); Shadid v. State, 244 Ariz. 450,
451, ¶ 1 (App. 2018) (reviewing a special action petition relating to ADOC’s
calculation of defendant’s term of community supervision).




                                       4
                    STATE v. PRICE
                  Decision of the Court


                     CONCLUSION

¶10   We grant review but deny relief.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                               5